Citation Nr: 1730137	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee strain for the period from October 21, 2013.

2.   Entitlement to an evaluation in excess of 10 percent for a right knee strain for the period from October 21, 2013.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified during a Board hearing in Atlanta, Georgia, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In November 2015, the Board remanded the Veteran's appeal with instruction to provide the Veteran with a VA examination of his knees.  He underwent such an examination in May 2016.  The Board is therefore satisfied that the instructions in its November 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period from October 21, 2013, the Veteran's left knee strain was productive of dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, but not of ankylosis, recurrent subluxation or lateral instability, symptomatic removal of the semilunar cartilage, flexion limited to 15 degrees or less, extension limited to 20 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

2.  For the period from October 21, 2013, the Veteran's right knee strain was productive of dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint, but not of ankylosis, recurrent subluxation or lateral instability, symptomatic removal of the semilunar cartilage, flexion limited to 15 degrees or less, extension limited to 20 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.

3.  The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but not in excess thereof, for a left knee strain, for the period from October 21, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

2.  The criteria for an evaluation of 20 percent, but not in excess thereof, for a right knee strain, for the period from October 21, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran and relevant records from the Social Security Administration.  

The Veteran was provided a VA examination of his knees in May 2016.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Knees

The Veteran seeks increased ratings for his knee disabilities.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's knee strains are currently rated as traumatic arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This code directs that arthritis due to trauma should be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this code, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  The Veteran's current rating of 10 percent in each knee is based on a diagnosis of arthritis productive of painful motion.  See 38 C.F.R. § 4.59.  Because there is functional limitation of motion, a higher rating is not available to the Veteran under this code.

Alternative and additional Diagnostic Codes for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, symptomatic removal of the semilunar cartilage is rated at 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  In order to warrant a separate rating under Diagnostic Code 5260, the evidence must approximate the functional equivalent of flexion of the leg limited to 45 degrees or less.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.

VA treatment records reflect that at an October 21, 2013, orthopedic consultation the Veteran was considered a candidate for knee replacement surgery.  The record states the following:  "RANGE OF MOTION: right 15-35[;] left 20-55."   It is unclear to the Board what this represents in terms of degrees as required by the rating criteria for range of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Veteran submitted a December 2013 examination for housebound/aid and attendance form completed by his VA treating physician.  The physician reported that the Veteran suffered limited range of motion in both knees, and was unable to walk any distance without aid or tend to his own hygiene.  The physician did not specify whether these limitations were due to his knee condition or his back condition.

VA treatment records reflect that in May 2014 the Veteran had a full 90 degrees range of motion bilaterally in his knees.  In July 2014 his surgeon determined that surgery was not appropriate because of risks of complications due to his diabetes and other health conditions.  In June and July 2014, he received several injections to help control his pain.

In a September 2014 letter, a family member reported that the pain in the Veteran's legs has led to decreased mobility over the years.  He walks with a constant limp.  He had used a cane, then a walker, and finally a wheelchair to get from place to place.  A September 2014 letter from the Veteran's VA treating physician reported that the Veteran had been using a walker to ambulate. And in a September 2014 letter, a friend reported that the Veteran's disability has impacted his mobility, requiring a crutch or a cane.  He displayed grimaces of pain when moving.  The friend did not specify whether these symptoms were the result of his knee condition or back condition.

VA treatment records reflect that in January 2015 the Veteran reported knee pain.  He stated that he was doing fairly well except for occasional aches and pain in his joints.  In March 2015 his orthopedist noted x-rays showing tricompartmental arthritis, diagnosing degenerative joint disease of the bilateral knees.  The orthopedist noted that the Veteran needed to work on his range of motion.

Private treatment records include February 2015 CT scans which show osteoporosis, severe degenerative change, tendinosis, prepatellar bursitis, joint effusion, and soft tissue inflammation in the right knee and osteoporosis, advanced degenerative change, tendinosis, soft tissue inflammation, joint effusion, prepatellar bursitis, and vascular calcification in the left knee.  May 2015 MRI reports reflect joint effusion, soft tissue inflammation, severe degenerative change, and macerated lateral meniscus and medial meniscus in both knees.  Clinical data included positive McMurray signs in both knees.

At her July 2015 hearing, the Veteran reported instability that required the use of a walker.

The Veteran underwent a VA examination in May 2016.  He reported flare-ups precipitated by prolonged standing or walking.  The examiner noted no functional loss or functional impairment of the knees.  Flexion in both knees was limited to 130 degrees with pain thereat.  Extension in both knees was full to 0 degrees without pain.  Repetitive testing did not cause additional functional loss or loss of range of motion.  The Veteran was not examined immediately after repetitive use over time or during a flare-up, and the examination was neither medically consistent nor inconsistent with his reports describing functional loss with repetitive use over time or during a flare-up.  There was objective evidence of crepitus.  There was no evidence of localized tenderness, pain on palpation, or pain on weight bearing.  The Veteran did not exhibit or have a history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibia or fibula impairment.  There was no meniscal condition or history thereof.  There was no ankylosis.  Muscle strength was normal.  Stability tests were normal.  The examiner noted x-ray evidence of arthritis.  He was diagnosed with bilateral knee strains with degenerative joint disease.

Private treatment records include June 2017 MRIs of the bilateral knees.  In the left knee, the MRI showed joint effusion, diffuse interstitial edema, interval progression in severe degenerative change, infrapatellar bursitis, lateral patellar tilt subluxation, subluxed meniscus with a meniscal root tear, and severe tendinopathy in multiple tendons.  In the right knee, the MRI showed joint effusion, soft tissue inflammation, interval progression in extremely severe degenerative changes, lateral patellar tilt subluxation, subluxed meniscus with a meniscal root tear, and severe tendinopathy in multiple tendons.

The Board finds that 20 percent evaluations are warranted for each of the Veteran's knee strains for the period from October 21, 2013.  Specifically, a 20 percent evaluation is warranted in each knee under Diagnostic Code 5258 for dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint.  A February 2015 CT scan showed joint effusion and MRIs from May 2015 and June 2017 showed both joint effusion and meniscal tears.  These findings are consistent with the Veteran's reports of severe pain.  While the May 2016 VA examiner did not note any meniscal condition, the report made no explanation and no mention of the May 2015 MRI.  The report fails to adequately address this evidence.  Because this rating is based on pain and locking as a form of limitation of motion, the evaluation under Diagnostic Code 5258 replaces his prior evaluation under Diagnostic Code 5010.  Evaluation under both codes simultaneously would be unlawful pyramiding.  38 C.F.R. § 4.14.

The Board further finds that additional or alternative evaluations are not warranted for the Veteran's knee strains.  The 20 percent referred to above is the maximum schedular rating under Diagnostic Code 5258.  Additional or alternative evaluations are available for ankylosis, recurrent subluxation or lateral instability, symptomatic removal of the semilunar cartilage, flexion limited to 15 degrees or less, extension limited to 20 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence of ankylosis, symptomatic removal of the semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  While there has been evidence of painful extension and flexion limited from 0 to 130 degrees, as well as evidence that the Veteran has used assistive devices, there is nothing indicating impairment so severe as to warrant the functional equivalent of flexion limited to 15 degrees or extension limited to 20 degrees.  See DeLuca, 8 Vet. App. at 204-07.  As to instability, the Board recognizes that the Veteran has reported giving way and instability.  Nevertheless, the Board finds more probative the objective evidence of negative instability tests performed at the May 2016 VA examination.  For these reasons, the Board finds that additional or alternative evaluations are not warranted for the Veteran's knee strains.

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is not service-connected for any disabilities beyond his bilateral knee strains.  As such, with the increase to 20 percent bilaterally granted in this decision, the Veteran's total combined evaluation is 40 percent and a schedular TDIU under 38 C.F.R. § 4.16(a) is therefore not warranted.  Furthermore, the evidence does not establish that the Veteran's knee disabilities present a unique barrier to employment so as to render the Veteran unemployable despite their relatively low schedular rating.  Indeed, in his December 2009 claim for TDIU, the Veteran stated that he was rendered unemployable by his severe knee and lower back pain.  He was subsequently denied service connection for a low back disability, and it thus cannot support a TDIU.  Referral to the Director under 38 C.F.R. § 4.16(b) is therefore not warranted.

ORDER

An evaluation of 20 percent, but not in excess thereof, for a left knee strain, for the period from October 21, 2013, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation of 20 percent, but not in excess thereof, for a right knee strain, for the period from October 21, 2013, is granted, subject to the laws and regulations governing the payment of VA benefits.

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


